ORDER
On December 17, 2001 this Court entered an order adjudging the Respondent, Francis R. Williams, to be in willful contempt of this Court for his failure to comply with duly authorized and served subpoenas issued by the Clerk of this Court. Those subpoenas were issued in furtherance of an investigation by the Disciplinary Counsel of allegations that the Respondent had engaged in professional misconduct. The Respondent was suspended from the practice of law and directed to comply with those subpoenas on January 3, 2002. That Order also provided that failure to comply would result in further sanctions from this Court.
The Respondent was duly served with a copy of that Order on December 21, 2001. He did not comply with that Order. On January 28, 2002, Disciplinary Counsel filed his motion to adjudge the Respondent in further contempt, and requested the imposition of summary discipline and the appointment of a special master. The Respondent did not object to the motion or appear at the scheduled conference hearing to present any cause why the motion should not be granted. Our review of this matter leads us to conclude that the motion should be granted.
Accordingly, it is ordered, adjudged and decreed that the Respondent, Francis R. Williams is in flagrant contempt of this Court. The Respondent is hereby disbarred from engaging in the practice of law in this State.
It is further ordered that David D. Cur-tin, Esquire, in his capacity as Chief Disciplinary Counsel be appointed a Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the clients’ interests. David D. Curtin, Esquire, is further empowered to enter upon Respondent’s premises in order to effectuate this Order.